Exhibit 3.1.1 C12228-00 FILED MAY 03, 2000 IN THE OFFICE OF Dean Heller Secretary of State ARTICLCS OF INCORPORATION DECO TEK, INC. A Nevada Corporation I, the undersigned, being the original incorporator herein named, for the purpose of forming a Corporation under the General Corporation Laws of the State of Nevada, Nevada Revised Statutes Sections 78.010 through 78.090 inclusive, as amended, do make and file these Articles of Incorporation, and hereby certify that: ARTICLE I Corporate Name The name of the Corporation is Deco Tek, Inc. ARTICLE II Resident Agent The name and address of the Resident Agent of the Corporation is: Corporate Support Services of Nevada, Inc. 4535 W. Sahara Ave., Suite 204 Las Vegas, NV 89102 The address of the Registered Office of the Corporation is: 4535 W. Sahara Ave., Suite 204 Las Vegas, NV 89102 The Corporation may also maintain offices for the transaction of any business at such other places within or without the State of Nevada as it may from time to time determine.Corporate business of every kind and nature may be conducted, and meetings of the directors and stockholders may be held outside the State of Nevada with the same effect as if within the State of Nevada. ARTICLE III Purpose of the Corporation The Corporation is organized for the purpose of engaging in any lawful activity,within or without, the State of Nevada. ARTICLE IV Stocks The total number of shares of authorized capital stock of the Corporation shallconsist of single class of one hundred million shares (100,000,000) of common stock with a parvalue of $0.001 per share, all of which stock shall be entitled to voting power. The Board of Directors may issue the stock from time to time without action by the stockholders. Such shares of stock may be issued for such consideration as maybe fixed from time to time by the Board of Directors. Holders of the common stock of the Corporation shall not have any preference,preemptive right, or other right of subscription to acquire any shares of theCorporation authorized, issued or sold or to be authorized, issued or sold, andconvertible into the shares of the Corporation, nor any right of subscriptionthereto, other than to the extent, if any, the Board of Directors may, from time totime, determine. The stock of the Corporation, after the amount of the subscription price has beenpaid, in money, property or services, as the board of Directors shall determine,shall not be subject to assessment to pay the debts of the Corporation, nor for anyother purpose, and no stock issued as fully paid shall ever be assessable orassessed, and the Articles of Incorporation shall not be amended in thisparticular. ARTICLE V Directors The members of the Governing Board of the Corporation shall be styled asDirectors. The initial Board of Directors shall consist of one (1) member. Thename and address of the initial member of the Board of Directors is: Alan Russell 4535 W. Sahara Ave., Suite 204 Las Vegas, NV 89102 ARTICLE VI Incorporator The name and address of the original incorporator of the Corporation is: Alan Russell 4535 W. Sahara Ave., Suite 204 Las Vegas, NV 89102 ARTICLE. VII Perpetual Existence The Corporation shall have a perpetual existence. ARTICLE VIII Directors' and Officers' Liability A director or officer of the Corporation shall not be personally liable for the debtsof the Corporation nor to this Corporation or its stockholders for damages for breach of fiduciary duty a director or officer, but this Article shall noteliminate or limit the liability of a director or officer for: 1. Acts or omissions which involve intentional misconduct, fraud or aknowing violation of law; or 2.The payment of distributions in violation of NRS 78.300. Any repeal or modification of this Article by the stockholders of the Corporationshall be prospective only and shall not adversely affect; any limitation on thepersonal liability of a director or officer of the Corporation for acts or omissionsprior to such repeal or modification. ARTICLE IX Indemnity Every person who was or is a party to, or is threatened to be made a party to, oris involved in any action, suit or proceeding, whether civil, criminal,administrative or investigative:, by reason of the fact that such person was, or aperson of whom ho is the legal representative is, or was a director or officer ofthe Corporation, or is or was serving at the request of I he Corporation as adirector or officer of another corporation, or as its representative in apartnership, joint venture, trust or other enterprise, shall be indemnified andheld harmless to the fullest extent legally permissible under the laws of the Stateof Nevada from time to time against all expenses, liability and loss including, butnot limited to, attorneys' fees, judgments, fines and amounts paid, or to be paid insettlement, reasonably incurred or suffered by him in connection therewith. Suchright of indemnification shall be a contract right which may be enforced in anymanner desired by such person. The expenses of officers and directors incurredin defending a civil or criminal action, suit or proceeding must be paid by theCorporation as they are incurred and in advance of the full disposition of theaction, suit or proceeding, upon receipt of an undertaking by or on behalf of theofficer or director to repay the amount if it is ultimately determined by a court ofcompetent jurisdiction that he is not entitled to be indemnified by theCorporation. Such right of indemnification shall not be exclusive of any otherright which such directors, officers or representatives may have or hereafteracquire, and, without limiting the generality of such statement, they shall beentitled to their respective rights of indemnification under any by-law,agreement, vote of stock holders, provision of law, or otherwise, as well as theirrights under this Article.The indemnification provided in this Article shallcontinue as to a person who has ceased to be a director, officer, employee oragent, and shall inure to the benefit of the heirs, executors and administrators of such person. Without limiting the application of this Article, the stockholders orBoard of directors may, from time to time, adopt by-laws with respect toindemnification, to provide, at all times, the fullest indemnification permitted bythe laws of the State of Nevada. ARTICLE X Amendments Unless expressly prohibited from enacting an amendment to a specific Articlecontained herein, the Corporation reserves the right to amend, alter, change orrepeal any provision contained in these Articles of Incorporation or its by-laws,in the manner now or hereinafter prescribed by the laws of the State of Nevadaor by these Articles of Incorporation or said by-laws, and all rights conferred upon the stockholders are granted subject to this reservation. ARTICLE XI Powers of the Directors In furtherance and not in limitation of the powers conferred by the statutes of theState of Nevada, the Board of Directors is expressly authorized: 1. Subject to the by-laws adopted by the stockholders, to make, alter orrepeal the by-laws of the Corporation; 2. To authorize and cause to be executed mortgages and liens, with orwithout limit as to amount, upon the real and personal property of theCorporation; 3. To authorize the guaranty by the Corporation of securities, evidencesof indebtedness and obligations of' other persons, corporations andbusiness entities; 4. To set apart out of the funds of the Corporation available fordistributions, a reserve for any proper purpose, and to abolish anysuch reserve; 5. By resolution, to designate one or more committees, each committee to consist of at least one director of the Corporation, which, to the extentprovided in the resolution or in the by-laws of the Corporation, shallhave and may exercise the powers of the Board of Directors in themanagement of the business and affairs of the Corporation, and mayauthorize the seal of the Corporation to be affixed to all papers whichmay require it. Such committee or committees shall have the name ornames as may be stated in the by-laws of the Corporation or as may bedetermined from time to time by resolution adopted by the board ofdirectors; and 6. To authorize the Corporation by its officers or agents to exercise all such powers and to do all such acts and things as may be exercised ordone by the Corporation, except and to the extent that any such statuteor legally binding ruling issued by a court of competent jurisdiction orgovernmental agency with the authority to issue such ruling shallrequire action by the stockholders of the Corporation with regard tothe exercising of any such power or the doing of any such act or thing. In addition to the powers and authorities hereinbefore or by statute expresslyconferred upon them, the Board of Directors may exercise all such powers and do all such acts and things as may be exercised or done by the Corporationexcept as otherwise provided herein and by law. IN WITNESS WHEREOF, I have hereunto set my hand this May 3, 2002 andhereby declare and certify that the facts stated hereinabove are true and correct. /s/ Alan Russell Alan Russell
